            Case 2:20-cv-00459-JAD-EJY Document 52
                                                51 Filed 07/13/20 Page 1 of 2




1    Steven A. Alpert, NV Bar # 8353
     PRICE LAW GROUP, APC
2    420 S. Jones Blvd.
     Las Vegas Nevada, 89107
3    T: (866) 881‐2133
     E: alpert@pricelawgroup.com
4
     Susan Rotkis, AZ Bar # 032866
5    PRICE LAW GROUP
     382 S. Convent Ave.
6
     Tucson, AZ 85716
     T: (818) 600-5506
     E: susan@pricelawgroup.com
7
     Attorneys for Plaintiff
8    Larren Henderson
9                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA

11   LARREN HENDERSON,                                  Case No. 2:20-cv-00459-JAD-EJY
                   Plaintiff,
12
                                                        STIPULATION AND ORDER TO
          v.                                            DISMISS WITH PREJUDICE
13
     COMENITY BANK, LLC, AVANT, LLC,                    DEFENDANT EQUIFAX
14   EXPERIAN INFORMATION                               INFORMATION SERVICES, LLC
                                                        ONLY
     SOLUTIONS, INC, EQUIFAX
15   INFORMATION SERVICES, LLC, and
     TRANS UNION LLC,                                            ECF No. 51
16
                     Defendants.
17

18
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Larren
19   Henderson (“Plaintiff”) and Defendant Equifax Information Services, LLC (“Equifax”)
20   (together, the “Parties”), by and through their respective undersigned counsel of record,
21   hereby stipulate to and agree, as follows:
22          1.     The Parties have entered into a confidential settlement agreement with
23   respect to this action.

24

25




                                                  -1-
           Case 2:20-cv-00459-JAD-EJY Document 52
                                               51 Filed 07/13/20 Page 2 of 2




1           2.     The Parties have resolved all of their claims and disputes, and stipulate

2    and agree to the dismissal of all claims among them with prejudice, with each party to

3    bear its own costs and fees.

4
            DATED this 13th day of July 2020.
5
     By: /s/ Susan Rotkis                           By:/s/ Jeremy J. Thompson
6
     Susan Rotkis, AZ Bar # 032866                  Jeremy J. Thompson, NV Bar #12503
7    PRICE LAW GROUP, APC                           CLARK HILL PLLC
     382 S. Convent Avenue                          1053800 Howard Hughes Parkway
8    Tucson, AZ 85701                               Suite 500
     T: (818) 600-5506                              Las Vegas, NV 89169
9    E: susan@pricelawgroup.com                     T: (702) 862-8300
10
                                                    F: (702) 862-8400
     Steven A. Alpert, NV Bar # 8353                E: jthompson@clarkhill.com
11   PRICE LAW GROUP, APC
     420 S. Jones Blvd.                             Attorneys for Defendant
12   Las Vegas Nevada, 89107                        Equifax Information Services, LLC
     T: (866) 881‐2133
13
     F: (866) 401-1457
14   E: alpert@pricelawgroup.com

15   Attorneys for Plaintiff
     Larren Henderson
16

17

18
                                           ORDER
19
     IT IS SO ORDERED:
20        Based on the stipulation between plaintiff and Equifax Information Services, LLC
     [ECF No. 51], which I construe as a joint motion under Local Rule 7-1(c) because it was
21   signed by fewer than all the parties or their attorneys, and with good cause appearing, IT IS
     HEREBY STATES
     UNITED    ORDERED      that ALL CLAIMS
                         DISTRICT       JUDGE AGAINST Equifax Information Services, LLC
22
     are DISMISSED with prejudice, each side to bear its own fees and costs.
23   DATED:
                                                _________________________________
24                                              U.S. District Judge Jennifer A. Dorsey
                                                Dated: July 13, 2020
25




                                                   -2-
